25 F.3d 1050NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
William SPRADLIN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3541.
United States Court of Appeals, Sixth Circuit.
May 25, 1994.

Before:  RYAN and NORRIS, Circuit Judges;  KRUPANSKY, Senior Circuit Judge.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Ella Spradlin, appeals the Secretary's decision denying disability benefits to her deceased husband, William Spradlin.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we conclude that the decision of the Secretary is supported by substantial evidence.  Accordingly, the district court did not err in granting judgment to the Secretary, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the report and recommendations of the magistrate judge dated February 28, 1992 and in the decision and judgment of the district court dated March 8, 1993.